Citation Nr: 1014970	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for major depressive 
disorder, claimed as severe depression.


WITNESSES AT HEARING ON APPEAL

Appellant and His Wife


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1980 to October 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 2007 and January 2008 
decisions by the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel 
Board hearing held before the undersigned Veterans Law Judge 
in February 2010.  A transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  In both his left and his right ears, the Veteran does not 
have an auditory threshold of 40 decibels or greater at any 
frequency, he does not have auditory thresholds of 26 or 
greater for three frequencies, and his speech recognition 
score is higher than 94 percent.

2.  There is no evidence of an in-service occurrence or 
incurrence of the Veteran's current major depressive 
disorder.  


CONCLUSIONSOF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for major depressive 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss

The Veteran seeks service connection for bilateral hearing 
loss, stating both that he is currently suffering from 
bilateral hearing loss and that this hearing loss is causally 
related to an in-service incident.  As the probative medical 
evidence of record reflects that the Veteran's hearing has 
not deteriorated to a point considered disabling by VA, 
however, his claim must be denied.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral hearing loss is also a disability that is presumed 
to have been incurred in service, if evidence shows that it 
became manifest to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 1131, 1137 38 C.F.R. §§ 3.307(a), 
3.309(a).  Thus, if the Veteran shows that his hearing 
deteriorated to a compensable rate within a year of service, 
then he may be service connected as if his hearing had 
deteriorated while he was on active service.  

The Veteran and his wife have consistently contended that he 
currently suffers from bilateral hearing loss that resulted 
from an in-service incident.  In the February 2010 Travel 
Board hearing, the Veteran traced his claimed hearing loss to 
an incident early in his service in which a tank next to his 
fired a shell.  He stated that he had fallen asleep on his 
tank and was startled when the neighboring tank fired.  The 
Veteran described his ears bleeding from the concussive blast 
and his nose bleeding from his hitting the sand face-first.  
He stated that he did not seek medical attention at that 
time.  The Veteran further stated that he made no complaints 
of or sought treatment for his hearing while on active duty.  

Ultimately, however, whether the Veteran was exposed to noise 
during service is immaterial, as for VA purposes, his hearing 
has not deteriorated to the point to be considered a 
disability.  



On an authorized audiological evaluation performed at a VA 
audiology consult in September 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
10
10
20
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  

The level of hearing in the Veteran's ears does not meet the 
criteria to be considered a disability under VA regulations.  
Again, to be considered disabling, the Veteran's hearing loss 
would have to have an auditory threshold of 40 decibels or 
greater at one tested frequency, have thresholds of 26 
decibels or greater at three frequencies, or have speech 
recognition of less than 94 percent.  As reflected by the 
results of the audiometric examination above, the Veteran 
meets none of these criteria.

The Veteran's wife has criticized the results of this 
examination.  In the Veteran's March 2008 Notice of 
Disagreement, she wrote that she did not believe that the 
results of the hearing test were accurate.  In the Veteran's 
September 2008 substantive appeal, the Veteran's wife stated 
that she believed that the Veteran did not know what he was 
doing when he took his hearing test, and that she was not 
allowed to be present with him.  

Despite these concerns, the Board finds the September 2007 
audiology examination to be reliable.  A review of the 
records from the examination shows it to be thorough.  The 
examiner did not note that the Veteran had any difficulty 
understanding how to complete the examination.  The Veteran's 
wife's sole objection seems to be that she was not allowed to 
be present at the examination.  Absent any more specific 
complaints, however, the Board finds both that the 
examination is reliable and that it is proper to use in 
determining whether service connection is warranted.  

Again, as the Veteran's bilateral hearing loss does not meet 
the criteria to be considered a disability under VA 
regulations, the Board concludes that service connection for 
bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

II.  Entitlement to Service Connection for Major Depressive 
Disorder

The Veteran also seeks service connection for major 
depressive disorder, a condition that he claims is related to 
stress he experienced during his active service.  As there is 
no evidence that he suffered from major depressive disorder 
while in service or for many years thereafter, however, his 
claim shall be denied.

First, the Board acknowledges that the Veteran is currently 
suffering from depression.  In his February 2010 Travel Board 
hearing, the Veteran's wife stated that the Veteran has 
received his treatment from VA since the early 2000s, after 
the Veteran's private treatment became too expensive.  
Records of this treatment reflect that the Veteran is 
currently diagnosed as suffering from depression as well as 
paranoid schizophrenia and cognitive memory impairment.  

Despite this current diagnosis, there is no showing that the 
Veteran suffered from these conditions while in service or 
for many years thereafter.  A review of the Veteran's service 
treatment records shows that the Veteran had no complaints of 
or treatment for his mental conditions while on active 
service.  

The Veteran's wife stated that he did not begin receiving 
treatment for his depression until 2000.  VA records 
associated with the claims file show that the Veteran did not 
seek treatment from VA for his psychiatric condition until 
June 2006.  In making its decision, the Board may consider 
the length of the period following service where the Veteran 
did not report the symptoms being complained of in the 
present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. 
Cir. 2000).  The Board finds the nine year lag between the 
Veteran's active service and his later complaints to be at 
least suggestive of the fact that his current depression was 
not incurred in service. 

The Veteran and his wife discussed his mental conditions in 
his Travel Board hearing.  Both related his depression to the 
stress that he felt raising two disabled kids while being an 
active military member.  However, both also acknowledged that 
the Veteran did not seek treatment for his condition until 
2000, some nine years after his active service.  Further, 
while both the Veteran and his wife attempted to attribute 
his depression to his active service, neither stated that any 
doctor had come to a similar conclusion.  Neither the Veteran 
nor his wife also stated that he suffered from depression 
from the time of separation to the time he first sought 
treatment, thus barring a finding of continuity of 
symptomatology.  

As there is no evidence that the Veteran suffered from 
depression or any other mental condition while in service or 
for many years thereafter, the Board concludes that the 
criteria for service connection for major depressive disorder 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2007 - prior to the initial 
RO decision in this matter - that addressed the notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  This notice 
informed the Veteran of all of the elements of how service 
connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of his 
post-service VA treatment.  VA attempted to obtain records of 
private treatment that the Veteran received, but the private 
source solicited by VA did not respond.  The Veteran also did 
not provide these records himself.  

In his February 2010 Travel Board hearing, the Veteran stated 
that records of his private treatment that VA attempted to 
obtain were used in support of the Social Security 
Administration's (SSA) decision to award him benefits.  
Obtaining SSA records is one of VA's requirements under the 
duty to assist.  See 38 C.F.R. § 3.159(c)(2).  In this case, 
it appears that VA obtained a copy of the SSA decision 
granting the Veteran benefits, but not the evidence used in 
support of this decision.  

This case need not be remanded to obtain this evidence, 
however, as the Board determines that it is irrelevant.  
Under VA's duty to assist, relevant records are defined as 
"those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the veteran's claim."  
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) 
(holding that VA is not obligated to obtain irrelevant SSA 
documents).  Here, though the records identified by the 
Veteran relate to his particular disability, the Board has 
already conceded that the Veteran has a current diagnosis of 
major depressive disorder.  His claim is being denied, 
however, because there is no evidence of an in-service 
incurrence or occurrence of depression.  Treatment records 
from ten years after his active service could not cure this 
defect, and the Board thus finds these records to be 
irrelevant and unnecessary.  

Also, a VA compensation and pension examination is not 
required with respect to either issue on appeal.  The Board 
may order an examination when the record shows that the 
Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active 
service, and does not contain sufficient evidence for the 
Board to make a decision on the issue.  38 U.S.C.A. 
§ 5103A(d)(2).  If the record indicates that there may be a 
nexus between the current disability and any service related 
incident, then the Board may order an RO to have a claimant 
examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

First, with regard to the Veteran's bilateral hearing loss, 
evidence associated with the claims file reflects that the 
Veteran's hearing loss is not severe enough to be considered 
disabling pursuant to VA regulations.  As he is not 
considered to be suffering from a hearing disability for VA 
purposes, the need to obtain an examination is not triggered.

With regard to the Veteran's claim for service connection for 
major depressive disorder, there is no indication that this 
disability could be related to service.  While the Veteran 
and his wife have both reiterated their belief that the 
Veteran's disability is related to his active duty service, 
they are not competent to make such a determination.  See See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  They 
also have acknowledged that the Veteran did not suffer from 
or seek treatment for his depression until the early 2000s, 
and they have not alleged that the Veteran suffered from his 
disability while on active duty service.  Without such 
statements, the Veteran and his wife's testimony does not 
meet the low threshold for "indicating" that his disability 
is related to service as envisioned by McLendon, and the 
Board may consider the medical records already in the file 
without requiring a VA examination.  Id.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for major depressive disorder is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


